The opinion of the court was delivered,
by
Agnew, J.
The question presented by the stated case is, whether a purchaser at sheriff’s sale in August 1869 is bound for the payment of taxes assessed against the former owner of the land in November 1868, and his goods on the premises liable to distress therefor. The court below held that he was liable under the decision in Henry v. Horstick, 9 Watts 413. That case is inapplicable to this. It arose before the Act of 1834, and the opinion of Justice Kennedy was founded on a different law. The action there was brought against the administrator of a former owner who had died more. than a year before the assessment of the taxes paid by the plaintiff, and the court held that the estate of the decedent was not liable. The act in force at the time the taxes were assessed and paid was the Act of 3d April 1804, 4 Smith’s Laws 201, the 6th section of which applied only to tenants who occupy or possess lands, and were made liable to pay all taxes which during such occupancy or possession may thereon become due and payable. They were authorized also to recover the sum paid from their landlords or defalcate the amount against their rent. In that act there is no reference to the time of assessment of the taxes, but to the time when they fall due and payable. This section applied to county taxes. The provision for road taxes was continued in the 8th section of the. Act of 6th April 1802, 3 Smith’s Laws 516. It provides: “ That the tenant or tenants or other persons residing on lands owned by persons not residing in the township, his, her or their goods shall be liable to be levied on in manner aforesaid for theipayment of said taxes; and where any tenant or tenants shall have taken or hereafter may take a lease of lands or tenements for one or more years, and of which the tenant shall be in possession at the time of assessing or levying the tax for public roads and highways, and shall pay the rate hereby imposed on the said lands or tenements so leased, in such case it shall be lawful for the tenant or tenants to deduct the, tax out of the rent due or to become due, or to recover the same from the owner or owners by action of debt with costs of suit.” The 46th section of the Act of 15th April 1834 was taken, *441we are informed by the revisers of the Code, from the 6th section of the Act of 1804 and the 8th section of the Act of 1802. It reads thus: “ The goods and chattels of any person occupying any real estate shall be liable to distress and sale for the nonpayment of any taxes assessed upon such real estate during Ms possession or occupancy, and remaining unpaid, in like manner as if they were the goods and chattels of the owner of such real estate.”
It is evident the revisers rejected the features of the Acts of 1802 and 1804 which appeared to confine the liability to the goods of tenants only holding by lease, and extended it to the goods of the person occupying any real estate. But as this would comprehend an alienee or other person coming in under a conveyance long after the; taxes were laid, the revisers .adopted the feature of the 8th section of the Act of 1802, which expressly confines the liability to the person in possession at the time of assessing or levying the tax for public roads and highways. Hence the provision in the Act of 1834 is that the goods of the occupier shall be liable for the non-payment of any taxes assessed upon such real estate during Ms possession or occupancy, and remaining unpaid. The section is concisely written and clearly expressed, and has but one meaning. There is no authority for transposing the words of a law so plainly expressed, and made upon a purpose so evident, gathered from former laws. This construction was given to the 46th section of the Act of 1834 by Judge McCalmont in McGregor v. Montgomery, 4 Barr 237, and not criticised by this court in aflirming the judgment. The case of Caldwell v. Moore, 1 Jones 58, is that of a tenant under lease, and Justice Rogers quotes at length the 6th section of the Act of 1804, making no reference to the Act of 1834. The court below erred in following the case of Henry v. Horstick, supra, and giving judgment for the plaintiff below.
The judgment is reversed, and judgment is now entered for the defendant below with costs.